Title: Enclosure II, Diagram: Back of Bison Skull, 10 June 1802
From: Peale, Charles Willson
To: Jefferson, Thomas

View of the Back part that Joins the neck
              
              
              
                
                  From A to B 2 feet 5 Inches. Circumference at C 21 Inches.
                  {
                  The Hollow part above F I believe is part of the Cavity to receive the muscles that lift the under Jaw. at G is the inner surface corrisponding, measurement across 9 Inches. That part which should join the hind part comprising the Ear is defficient.
                
              
              ditto at D 17 Inches—
              E hole for the spinal marrow 2 Inches wide & the debth in the recess for the Brains 8½ Inches: the complete cavity for the brains
              a, a, a, a, is the articulation for the Atlass
            